 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     RAYMOND GARCIA, et al.,
11                                                          Case No.: 2:17-cv-01340-APG-NJK
               Plaintiff(s),
12                                                                         Order
     v.
13                                                              [Docket Nos. 285, 300, 303]
     SERVICE EMPLOYEES
14   INTERNATIONAL UNION, et al.,
15             Defendant(s).
16         Pending before the Court are Defendants’ motions to strike the filing of deposition
17 transcripts. Docket Nos. 285, 300, 303. The requests to strike are premised on Rule 12(f) of the
18 Federal Rules of Civil Procedure. Although not raised by the parties, the Court is mindful that this
19 rule applies to striking material from “a pleading.” Fed. R. Civ. P. 12(f). As deposition transcripts
20 are not pleadings, Defendants have “fallen victim to one of the classic blunders: attempting to
21 extend Rule 12(f)’s striking power beyond pleadings.” United Nat’l Ins. Co. v. Assurance Co. of
22 Am., 2014 WL 4960915, at *1 (D. Nev. June 4, 2014). Accordingly, the motions to strike are
23 DENIED without prejudice.1
24 //
25 //
26
           1
            The Court expresses no opinion herein on the issues being disputed in those motions. The
27 Court also expresses no opinion herein on the other requests made through these motions, as those
   requests are not properly before the Court. See Local Rule IC 2-2(b); see also Docket No. 254 at
28 1 (“Counsel shall ensure that future filings comply with this rule”).

                                                     1
 1        To the extent Defendants seek relief with respect to the filings at issue, they must file proper
 2 motions identifying appropriate legal authority on which relief may be granted and motions that
 3 otherwise comply with the local rules. Any such motions must be filed by May 6, 2019.
 4        IT IS SO ORDERED.
 5        Dated: April 30, 2019
 6                                                                ______________________________
                                                                  Nancy J. Koppe
 7                                                                United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
